Case 2:20-cr-00155-VAP Document 102-5 Filed 04/19/21 Page 1 of 3 Page ID #:794




                     EXHIBIT C




                                                                    Exhibit C
                                                                           33
 Case 2:20-cr-00155-VAP Document 102-5 Filed 04/19/21 Page 2 of 3 Page ID #:795




                    UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                   Case No.: 2:19-cr-00642-VAP
                                                 No.: 2:20-cr-00155-VAP
            Plaintiff,
     v.                                     SECOND DECLARATION OF
                                            SHAUN S. DANESHRAD, MD,
IMAAD SHAH ZUBERI,                          FACC

            Defendant.
                                            Judge: Hon. Virginia A. Phillips



   SECOND DECLARATION OF SHAUN S. DANESHRAD, MD, FACC

      I, Shaun S. Daneshrad, MD, FACC, declare as follows:

      1.    I am Imaad Shah Zuberi’s primary physician. I write this declaration
to supplement my November 03, 2020 letter and my April 5, 2021 declaration
regarding Mr. Zuberi’s health conditions.

      2.    As I detailed in my last two letters, Mr. Zuberi has a host of serious
health conditions that include diabetes, kidney disease, and heart rhythm problems.




                                                                             Exhibit C
                                                                                    34
 Case 2:20-cr-00155-VAP Document 102-5 Filed 04/19/21 Page 3 of 3 Page ID #:796




      3.     I have discussed the various COVID-19 vaccine options with Mr.
Zuberi.

      4.     Existing medical science has not conclusively determined the risks of
each COVID-19 vaccine but some negative reactions have been reported, including
the blood clots caused by the Johnson & Johnson vaccine that was announced this
week and resulted in the CDC and FDA calling for a “pause” of the vaccine’s
administration.

      5.     Mr. Zuberi’s comorbidities may potentially increase his risk of
suffering side effects or adverse reactions as well.

      6.     Aside from the side effects, not every vaccine is expected to be
equally effective against the growing number of COVID-19 variants.

      7.     Mr. Zuberi has legitimate and justified concerns, as any other person

may have at this point, that the vaccines may cause him serious side effects and

adverse reactions because of his existing comorbidities. Although the decision on

whether to receive the vaccine is Mr. Zuberi’s alone, he and I are conferring on

which vaccine he should receive to minimize the risks of an adverse reaction and

maximize the likelihood that he will be protected against COVID-19 variants.


      I declare under penalty of perjury that the foregoing is true and correct.
Executed on April 14, 2021, in Beverly Hills, California.


                                              ____________________
                                              Shaun S. Daneshrad, MD, FACC



                                                                                Exhibit C
                                                                                       35
